Citation Nr: 0836016	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1969 
to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Togus, 
Maine.  In that decision, the RO denied service connection 
for post-traumatic stress disorder (PTSD).  

FINDINGS OF FACT

1.  The veteran did not engage in combat.  

2.  A preponderance of the evidence of record is against a 
finding that the veteran has PTSD as a result of stressors 
experienced in service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been 


codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of both a new and material evidence claim and 
service connection claims.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an April 2004 letter informed the 
veteran of the requirements for his claim for service 
connection for PTSD.  This document also notified him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

A March 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed below, the Board finds that the evidence 
of record does not support a grant of service connection for 
PTSD.  In light of this denial, no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the current appeal.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See, also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
will proceed to adjudicate the following service connection 
issue on appeal, based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

In February 2003, the veteran was diagnosed with depression 
by his private treating physician.  Private medical records 
show continued treatment for depression through April 2005.  
A February 2004 Veteran Center record shows that the veteran 
was diagnosed with Axis I PTSD.  The diagnosis of PTSD was 
based on the stressors of witnessing the shooting of an 
unknown serviceman in Da Nang and witnessing a fellow sailor 
injure his leg.  A diagnosis of PTSD satisfies only one part 
of 38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, service personnel records do not 
indicate that the veteran engaged in combat or that he was 
awarded any decoration, medal, or badge indicative of 
involvement in combat.  As such, his statements alone are not 
sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen v Brown, 10 Vet. 
App. 128, 138 (1997).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  Thus, the primary issue in the present case 
is whether the veteran's reported in-service stressors can be 
corroborated.  This matter is an adjudicatory question 
involving both consideration of the facts as presented as 
well as the credibility of the evidence contained in the 
instant record.  

The veteran has several claimed in-service stressors.  First, 
in a March 2005 statement, the veteran stated he went to 
"wake his relief" for watch and discovered an unnamed 
shipmate dead.  The veteran stated this event took place 
between June and July in 1969 on the USS Delta (AR-9).  At a 
RO hearing in September 2005, the veteran still did not know 
the name of the dead shipmate.  He reported at the hearing 
that the shipmate was of Mexican heritage, from New York and 
that the shipmate's cause of death was intoxication ("...he 
fell asleep on his back and choked to death on his own 
vomit.").  At this hearing, the veteran also mentioned he 
might have his journal which would've documented this event.  
In a January 2006 statement, the veteran stated that the dead 
shipmate's name was Jimmy Doland.  In April 2007, the veteran 
stated that James Doland "died on ship offshore South 
Vietnam [on] August 24, 1969."  He also remembered that 
Doland was married and from the east coast.  The veteran sent 
in another statement in April 2007 repeating the information 
sent earlier that month.  

Second, in a March 2005 statement the veteran claimed to have 
witnessed an unnamed shipmate break his leg on a gun mount 
sometime in September 1970 while on the USS Piedmont (AD-17).  
He stated the mount caused the shipmate's leg to break and 
"bone protrude through the skin."  At the RO hearing in 
September 2005, the veteran described the incident by stating 
the shipmate "put a one inch piece of steel through the calf 
of his leg."  The veteran stated he remembered the shipmate 
with the leg injury was "going to be a medic."  A Vet 
Center record from February 2004 quotes the veteran as 
stating that the shipmate's leg "was just about cut off."  
In a January 2006 statement the veteran gave a name for a 
shipmate who's "leg was pinned under a gun mount":  James 
Mensinger.  In his April 2007 substantive appeal, the veteran 
stated that James Mensinger's injury happened in April 1970 
on the USS Delta (AR-9).  

Third, the veteran stated at the September 2005 RO hearing 
that while he was on liberty in Da Nang, Vietnam in 1969 he 
witnessed a fellow serviceman get shot.  The veteran 
explained he never found out whether the serviceman was 
killed because the serviceman was in either the Army or 
Marines (the veteran was in the Navy).  The veteran took 
cover with his shipmates.  He stated at the hearing it likely 
happened while he was serving on the USS Delta (AR-9).  A 
February 2004 Vet Center record simply shows that he 
acknowledged seeing a soldier shot in Da Nang and sought 
cover.  In an April 2007 statement, the veteran claimed the 
serviceman involved was in the Army and that the incident 
happened in Vangtau (sic), Vietnam in June or July 1969.  

Finally, in his April 2007 substantive appeal, the veteran 
stated he learned of the deaths of three friends that were 
killed in Vietnam:  James Ellingson (died January 18, 1969), 
Henry Heal (died April 22, 1968) and Wayne Sangillo (died 
November 18, 1968).  

In a letter dated December 2005 (received by the RO in April 
2007), a shipmate of the veteran stated that he remembered 
witnessing the incident of James Mensinger's broken leg and 
another unnamed shipmate choking to death on his own vomit.  

Service treatment records are negative for supportive 
evidence of these in-service stressors.  Service personnel 
records show that the veteran was disciplined several times, 
beginning in July of 1970, and in November of 1970 he was not 
recommended for re-enlistment.  

The RO requested records research to verify the first and 
second stressors involving the named shipmates James Doland 
and James Mensinger.  In an April 2007 letter, the National 
Archives and Records Administration (NARA) stated it could 
not confirm the death of a James Doland in August 1969 aboard 
the USS Delta (AR-9).  Research did reveal a casualty file on 
James Michael Dolan, who jumped over the starboard side of 
the USS Oriskany (CVA-34) in August 24, 1969 and died as a 
result of drowning.  In a May 2007 letter NARA responded that 
the leg injury stressor involving James Mensinger could not 
be verified.  The U.S. Army and Joint Services Records 
Research Center (JSRRC), in a December 2006 response, also 
could not confirm the Mensinger leg injury.  The JSRRC stated 
in its December 2006 response that June 7, 1969 deck logs 
from the USS Delta (AR-9) show Seaman Apprentice Raymond T. 
Lanagan received a comminuted fracture to his right patella 
due to an unknown cause.  

A May 2007 letter was sent to the veteran informing him that 
the death of a James Dolan was verified, but that the death 
occurred aboard the USS Oriskany (CVA-34).  The RO stated it 
needed further information regarding this death and the 
veteran's involvement.  The veteran did not respond to this 
letter.  

The third stressor involving a fellow service member who was 
shot in Da Nang is not verifiable.  

As for the final stressor of learning of the deaths of 
friends, the RO determined that two service members the 
veterans listed, Henry Heal and Wayne Sangillo, died prior to 
the veteran's entry into service.  Stressors must occur while 
the veteran was in service.  The final service member, James 
Ellingson, died eleven days after the veteran entered service 
and the veteran does not provide any details regarding this 
death.  Moreover, the deaths of these service members have 
never been cited as stressors that precipitated the onset of 
PTSD by clinical personnel.  

In December 2005, the RO followed up with the veteran's 
representative after his September 2005 hearing to ask 
whether the veteran had found the journal he mentioned at the 
hearing.  The veteran's representative stated that the 
journal was destroyed in a fire.  

Available evidence of record (including service treatment 
records, personnel reports and information obtained from the 
appropriate military records agencies) does not support any 
of the veteran's purported in-service stressors.  The 
veteran's descriptions of the stressors have been 
inconsistent and range from very vague to very specific, but 
none of them have been corroborated.  

Consideration of the third requirement for a grant of service 
connection for PTSD (concerning the existence of medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor) is not necessary.  38 C.F.R. 
§ 3.304(f) (2007).  See also, Reonal v. Brown, 5 Vet. 
App. 458 (1993) (in which the Court stipulated that a medical 
opinion based on an inaccurate factual premise is not 
probative).  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for PTSD is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


